IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                              February 20, 2008
                               No. 06-41586
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

KENDRICK LAMOND THOMAS

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 4:06-CR-6-2


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
     The attorney appointed to represent Kendrick Lamond Thomas has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Thomas has filed a response. Our independent
review of the record, counsel’s brief, and Thomas’s response discloses no
nonfrivolous issue for appeal.   Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-41586

and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Thomas’s motion to
appeal pro se is DENIED.




                                 2